DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo (US 2021/0190834).

Per claim 1, Endo teaches a current sensor element (Figs. 1A and 1B), comprising:
a resistance section (Fig. 1A; resistive element 3; ¶30) comprising a resistance material having a first specific electrical conductivity and a first temperature coefficient (The resistive element 3 may be made from a copper alloy (¶30));
a first electrically conductive connection section (Fig. 1A; electrode 5a; ¶31) connected to a first end of the resistance section and having a first voltage measurement contact (Fig. 1A; terminal T1; ¶31); and
a second electrically conductive connection section (Fig. 1A; electrode 5b; ¶31) connected to a second end of the resistance section and having a second voltage measurement contact (Fig. 1A; terminal T2; ¶31) and a third voltage measurement contact (Fig. 1A; terminal T3; ¶31), the first electrically conductive connection section and the second electrically conductive connection section each have a second specific electrical conductivity that is higher than the first specific electrical conductivity and a second temperature coefficient
that is higher than the first temperature coefficient (The electrodes 5a and 5b may be made from copper (¶30)), the first electrically conductive connection section and the second electrically conductive connection section are connectable to feed a current to be measured through the resistance section, the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged in a way that a first resistance between the first voltage measurement contact and the second voltage measurement contact is smaller than a second resistance between the first voltage measurement contact and the third voltage measurement contact (A current which flows through the shunt resistor 1 is measured using the terminals T1-T3.  A resistance between the terminals T1 and T2 is smaller than a resistance between the terminals T1 and T3 (Figs. 1A and 1B)).

Per claim 2, Endo teaches the current sensor element of claim 1, wherein the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged along a straight line (Figs. 1A and 1B).

Per claim 3, Endo teaches the current sensor element of claim 2, wherein a first distance between the first voltage measurement contact and the second voltage measurement contact is smaller than a second distance between the first voltage measurement contact and the third voltage measurement contact (Figs. 1A and 1B).

Per claim 4, Endo teaches the current sensor element of claim 1, wherein the first voltage measurement contact is distanced from a first interface between the first electrically conductive connection section and the resistance section by a first distance, and the second voltage measurement contact is distanced from a second interface between the second electrically conductive connection section and the resistance second by the first distance (The distance between T1 and the first interface is equal to the distance between T2 and the second interface (Figs. 1A and 1B)).

Per claim 5, Endo teaches the current sensor element of claim 4, wherein the third voltage measurement contact is distanced from the second voltage measurement contact by a second distance which is a multiple of the first distance (Figs. 1A and 1B).

Per claim 6, Endo teaches the current sensor element of claim 1, wherein the first electrically conductive connection section and the second electrically conductive connection section each have a current feeding contact (Figs. 1A and 1B; holes 7a and 7b; ¶31).

Per claim 7, Endo teaches the current sensor element of claim 6, wherein the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged along a straight line, the current feeding contact of each of the first electrically conductive connection section and the second electrically conductive connection section is arranged along the straight line (Figs. 1A and 1B).

Per claim 8, Endo teaches the current sensor element of claim 1, wherein the resistance section comprises a material comprising an alloy containing Cu, Mn, and/or Ni (¶30).

Per claim 9, Endo teaches the current sensor element of claim 1, wherein the first electrically conductive connection section and the second electrically conductive connection section each comprise a copper or aluminum busbar (¶30).

Per claim 11, Endo teaches a current sensor unit (Figs. 1A and 1B), comprising:
a current sensor element including a resistance section (Fig. 1A; resistive element 3; ¶30) comprising a resistance material having a first specific electrical conductivity and a first temperature coefficient (The resistive element 3 may be made from a copper alloy (¶30)), a first electrically conductive connection section (Fig. 1A; electrode 5a; ¶31) connected to a first end of the resistance section and having a first voltage measurement contact (Fig. 1A; terminal T1; ¶31), and a second electrically conductive connection section (Fig. 1A; electrode 5b; ¶31)  connected to a second end of the resistance section and having a second voltage measurement contact (Fig. 1A; terminal T2; ¶31) and a third voltage measurement contact (Fig. 1A; terminal T3; ¶31), the first electrically conductive connection section and the second electrically conductive connection section each have a second specific electrical conductivity that is higher than the first specific electrical conductivity and a second temperature coefficient that is higher than the first temperature coefficient (The electrodes 5A and 5B may be made from copper (¶30)), the first electrically conductive connection section and the second electrically conductive connection section are connectable to feed a current to be measured through the resistance section, the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged in a way that a first resistance between the first voltage measurement contact and the second voltage measurement contact is smaller than a second resistance between the first voltage measurement contact and the third voltage measurement contact (A current which flows through the shunt resistor 1 is measured using the terminals T1-T3.  A resistance between the terminals T1 and T2 is smaller than a resistance between the terminals T1 and T3 (Figs. 1A and 1B)); and
an electronic control unit (Fig. 1A; circuit 11; Abstract and ¶32) generating an electrical output signal indicative of a current flowing through the resistance section.

Per claim 15, Endo teaches the current sensor unit of claim 11, further comprising an output interface outputting the electrical output signal, the output interface is galvanically separated from the first electrically conductive connection section and the second electrically conductive connection section (An output of circuit 11 is separated from the shunt resistor 1 by wires that connect terminals T1-T3 to terminals T4-T6, respectively (Fig. 1A; ¶33-34)).


6.	Claims 1-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jöckel et al. (US 2016/0077135 – hereinafter “Jöckel”).

Per claim 1, Jöckel teaches a current sensor element (Figs. 2 and 3), comprising:
a resistance section (Fig. 3; shunt 28; ¶51) comprising a resistance material having a first specific electrical conductivity and a first temperature coefficient (The shunt 28 may be made from a copper alloy (¶53));
a first electrically conductive connection section (Fig. 2; right conductor 42; ¶53) connected to a first end of the resistance section and having a first voltage measurement contact (Fig. 2; terminal 34; ¶52); and
a second electrically conductive connection section (Fig. 2; left conductor 42; ¶53) connected to a second end of the resistance section and having a second voltage measurement contact (Fig. 2; terminal 36; ¶52) and a third voltage measurement contact (Fig. 2; terminal 52; ¶52), the first electrically conductive connection section and the second electrically conductive connection section each have a second specific electrical conductivity that is higher than the first specific electrical conductivity and a second temperature coefficient
that is higher than the first temperature coefficient (The conductors 42 may be made from copper (¶53)), the first electrically conductive connection section and the second electrically conductive connection section are connectable to feed a current to be measured through the resistance section, the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged in a way that a first resistance between the first voltage measurement contact and the second voltage measurement contact is smaller than a second resistance between the first voltage measurement contact and the third voltage measurement contact (A current which flows through the conductor 40 is measured using the terminals 34, 36, and 52.  A resistance between the terminals 34 and 36 is smaller than a resistance between the terminals 34 and 52 (Fig. 2)).

Per claim 2, Jöckel teaches the current sensor element of claim 1, wherein the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged along a straight line (Fig. 3).

Per claim 3, Jöckel teaches the current sensor element of claim 2, wherein a first distance between the first voltage measurement contact and the second voltage measurement contact is smaller than a second distance between the first voltage measurement contact and the third voltage measurement contact (Fig. 3).

Per claim 4, Jöckel teaches the current sensor element of claim 1, wherein the first voltage measurement contact is distanced from a first interface between the first electrically conductive connection section and the resistance section by a first distance, and the second voltage measurement contact is distanced from a second interface between the second electrically conductive connection section and the resistance second by the first distance (The distance between 34 and the first interface is equal to the distance between 36 and the second interface (Fig. 3)).

Per claim 5, Jöckel teaches the current sensor element of claim 4, wherein the third voltage measurement contact is distanced from the second voltage measurement contact by a second distance which is a multiple of the first distance (Fig. 2).

Per claim 6, Jöckel teaches the current sensor element of claim 1, wherein the first electrically conductive connection section and the second electrically conductive connection section each have a current feeding contact (Fig. 2; ¶47).

Per claim 7, Jöckel teaches the current sensor element of claim 6, wherein the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged along a straight line, the current feeding contact of each of the first electrically conductive connection section and the second electrically conductive connection section is arranged along the straight line (Fig. 3).

Per claim 8, Jöckel teaches the current sensor element of claim 1, wherein the resistance section comprises a material comprising an alloy containing Cu, Mn, and/or Ni (¶53).

Per claim 9, Jöckel teaches the current sensor element of claim 1, wherein the first electrically conductive connection section and the second electrically conductive connection section each comprise a copper or aluminum busbar (¶53).

Per claim 11, Jöckel teaches a current sensor unit (Figs. 2 and 3), comprising:
a current sensor element including a resistance section (Fig. 3; shunt 28; ¶51) comprising a resistance material having a first specific electrical conductivity and a first temperature coefficient (The shunt 28 may be made from a copper alloy (¶53)), a first electrically conductive connection section (Fig. 2; right conductor 42; ¶53) connected to a first end of the resistance section and having a first voltage measurement contact (Fig. 2; terminal 34; ¶52), and a second electrically conductive connection section (Fig. 2; left conductor 42; ¶53)  connected to a second end of the resistance section and having a second voltage measurement contact (Fig. 2; terminal 36; ¶52) and a third voltage measurement contact (Fig. 2; terminal 52; ¶52) the first electrically conductive connection section and the second electrically conductive connection section each have a second specific electrical conductivity that is higher than the first specific electrical conductivity and a second temperature coefficient that is higher than the first temperature (The conductors 42 may be made from copper (¶53)), the first electrically conductive connection section and the second electrically conductive connection section are connectable to feed a current to be measured through the resistance section, the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact are arranged in a way that a first resistance between the first voltage measurement contact and the second voltage measurement contact is smaller than a second resistance between the first voltage measurement contact and the third voltage measurement contact (A current which flows through the conductor 40 is measured using the terminals 34, 36, and 52.  A resistance between the terminals 34 and 36 is smaller than a resistance between the terminals 34 and 52 (Fig. 2)), and
an electronic control unit (Fig. 2; analyzing unit 30; ¶45) generating an electrical output signal indicative of a current flowing through the resistance section.

Per claim 15, Jöckel teaches the current sensor unit of claim 11, further comprising an output interface outputting the electrical output signal, the output interface is galvanically separated from the first electrically conductive connection section and the second electrically conductive connection section (The analyzing unit 30 is spaced apart from the conductor 40 (Fig. 2; ¶45)).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Endo and Kawada et al. (US 2010/0102841 – hereinafter “Kawada”).

Per claim 10, Endo does not explicitly teach the current sensor element of claim 1, wherein the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact each comprise welded pins, soldered pins, pressfit pins, and/or protrusions for being abuttingly contacted by spring contacts (Endo teaches wires that are configured to electrically connected the terminal T1-T3 to terminals T4-T6, respectively (Fig. 1A).
In contrast, Kawada teaches a device for inspecting a substrate including a probe in the form of a spring (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Endo such that the springs are provided to electrically connect the shunt resistor 1 to the circuit 11.  One of ordinary skill would make such a modification for the purpose of measuring an electric property of a substrate (Kawada; Abstract).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Jöckel and Kawada.

Per claim 10, Jöckel does not explicitly teach the current sensor element of claim 1, wherein the first voltage measurement contact, the second voltage measurement contact, and the third voltage measurement contact each comprise welded pins, soldered pins, pressfit pins, and/or protrusions for being abuttingly contacted by spring contacts.
In contrast, Kawada teaches a device for inspecting a substrate including a probe in the form of a spring (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Jöckel such that the springs are provided to electrically connect the conductor 40 to the analyzing unit 30.  One of ordinary skill would make such a modification for the purpose of measuring an electric property of a substrate (Kawada; Abstract).

Claim Objections
10.	Claims 4 and 18 are objected to due to the following informality.
	In line 5 of claim 4, it appears that the phrase “the resistance second by the first distance” should be revised to “the resistance section by the first distance.”
	Per claim 18, it appears that the phrase “further comprising calibrating at a defined calibration temperature, a total resistance of the resistance section is determined and stored” should be revised to “further comprising calibrating at a defined calibration temperature, a total resistance of the resistance section.”

11.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 12, the prior art of record is silent on the current sensor unit of claim 11, wherein the electronic control unit includes a voltage measuring unit measuring a first voltage difference between the first voltage measurement contact and the second voltage measurement contact, and measuring a second voltage difference between the first voltage measurement contact and the third voltage measurement contact.  Claims 13-14 are consequently objected to due to their dependence on claim 12.

Allowable Subject Matter
12.	Claims 16-17 and 19-20 are deemed allowable.  In particular, the following feature disclosed in independent claim 16 and inherited by claims 17 and 19-20, is not believed to be taught or suggested by the prior art of record: measuring a first voltage difference between the first voltage measurement contact and the second voltage measurement contact; measuring a second voltage difference between the first voltage measurement contact and the third voltage measurement contact; calculating a voltage drop over the resistance section from the first voltage difference and the second voltage difference; and calculating the current to be measured from the voltage drop.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852